Exhibit 10.2

THIS COMMITMENT LETTER IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION OF
ACCEPTANCES OF ANY CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO SECTIONS 1125
AND 1126 OF THE BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY OF
THE REVOLVING FACILITY CLAIMS, FIRST LIEN NOTES CLAIMS, OR SECOND LIEN NOTES
CLAIMS (IN EACH CASE, AS DEFINED IN THE RESTRUCTURING SUPPORT AGREEMENT (AS
DEFINED BELOW)).  ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.  EACH CONSENTING
CREDITOR’S VOTE ON THE PLAN SHALL NOT BE SOLICITED UNTIL THE CONSENTING
CREDITORS HAVE RECEIVED THE DISCLOSURE STATEMENT AND RELATED BALLOT(S).  NOTHING
CONTAINED IN THIS COMMITMENT LETTER SHALL BE AN ADMISSION OF FACT OR LIABILITY.

THIS COMMITMENT LETTER IS THE PRODUCT OF SETTLEMENT DISCUSSIONS AMONG THE
PARTIES HERETO. ACCORDINGLY, THIS COMMITMENT LETTER IS PROTECTED BY RULE 408 OF
THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES
PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.





October 30, 2020



Pacific Drilling S.A.

11700 Katy Freeway, Suite 175

Houston, TX 77079

Attn: Lisa Manget Buchanan

E-mail Address: l.buchanan@pacificdrilling.com



$80,000,000 Senior Secured Delayed Draw Exit Facility
Commitment Letter



Ladies and Gentlemen:

Reference is hereby made to the Restructuring Support Agreement, dated as
October 30, 2020 (including all exhibits, annexes, and schedules hereto, as
amended, supplemented, or otherwise modified from time to time, the
“Restructuring Support Agreement”), by and among Pacific Drilling S.A. (“PDSA”),
a public limited liability company (société anonyme) organized under the laws of
the Grand Duchy of Luxembourg registered with the Luxembourg register of
commerce and companies under registration number B159658, having its registered
office at 8-10 Avenue de la Gare, L-1610, Luxembourg, and each of its direct and
indirect subsidiaries listed on Exhibit A to the Restructuring Support Agreement
that have executed and delivered counterpart signature pages to the
Restructuring Support Agreement (together with PDSA, each a “Debtor” and,
collectively, the “Debtors” or “you”) and the Consenting Creditors (as defined
therein) from time to time party thereto. The Restructuring Support Agreement
contemplates a voluntary filing

1

--------------------------------------------------------------------------------

of Chapter 11 bankruptcy cases in the United States Bankruptcy Court of the
Southern District of Texas, Houston Division (the “Bankruptcy Court”) with a
prenegotiated plan of reorganization (the “Plan”) supported by the Consenting
Creditors (as defined in the Restructuring Support Agreement) which will
effectuate the Restructuring Transactions (as defined in the Restructuring
Support Agreement) contemplated under the Restructuring Support Agreement.
 Based upon the mutual expectation of the Debtors and the Consenting Creditors
that the Plan will be consummated consistent with the “Milestones” contained in
the Restructuring Support Agreement, the Debtors have requested that the
undersigned creditors (collectively, on behalf of themselves or certain (i) of
their affiliates or their affiliated investment funds or (ii) investment funds,
accounts, vehicles, or other entities that are managed, advised or sub-advised
by them or their affiliates, “us”, “we” or the “Backstop Parties”) agree to
backstop a senior secured delayed draw term loan facility in the principal
amount of $80 million (the “Exit Facility”) in connection with (a) the
Restructuring Support Agreement and (b) the Plan.  The availability of the Exit
Facility will be conditioned on and subject to the conditions set forth in
Section 4 below.  Capitalized terms used but not defined herein are used with
the meanings assigned to them in the Summary of Principal Terms and Conditions
(the “Term Sheet”) attached as Exhibit A hereto (Exhibit A, together with this
letter, collectively, this “Commitment Letter”) or the Restructuring Support
Agreement, as applicable.  

1. Commitments

In connection with the foregoing, upon the terms set forth in this Commitment
Letter and subject only to the conditions set forth in Section 4, the Section
titled “Conditions Precedent to Effectiveness on the Closing Date” and the
Section titled “Conditions Precedent to All Borrowings” set forth in the Term
Sheet, each of the Backstop Parties hereby commits, on a several and not joint
basis (the “Backstop Commitment”) to fund 100% of the aggregate principal amount
of the Exit Facility pursuant to a direct private placement of the Exit Facility
in the individual commitment amounts set forth opposite each such Backstop
Party’s name on Schedule I hereto (the “Term Loan Commitments”); provided that
the Term Loan Commitments shall be allocated to the First Lien Noteholders of
record as of a date to be determined by the Required Backstop Parties (as
defined below) and the Debtors (the “Record Date”) that (i) elect to participate
in the Exit Facility, (ii) meet certain criteria for creditworthiness to be
determined by the Debtors and (iii) hold an aggregate amount of First Lien Notes
Claims in excess of $15 million (the “Eligible Claimholders” and the Eligible
Claimholders, other than the Backstop Parties and the Backstop Parties
affiliates that hold First Lien Notes Claims, the “Other Eligible
Claimholders”), on a pro rata basis based on each such Eligible Claimholder’s
First Lien Notes Claims as of the Record Date (which shall include the First
Lien Notes Claims held by the Backstop Parties holding First Lien Notes Claims)
pursuant to documentation acceptable to the Required Backstop Parties and the
Debtors pursuant to which such Eligible Claimholders would commit to the Debtors
to fund their allocated portion of the Exit Facility (the “Commitment
Reallocation”). Upon conclusion of the Commitment Reallocation, the Backstop
Commitments shall be reduced by the amount of Term Loan Commitments allocated to
the Other Eligible Claimholders pursuant to the Commitment Reallocation, which
reduction shall be applied pro rata among the Backstop Parties based on their
Backstop Commitments, and the Backstop Parties shall provide commitments, pro
rata based on their respective Backstop Commitments as of the date of this
Commitment Letter, for any amounts of the Term Loan Commitments that are not
allocated to the Other Eligible Claimholders.  No Backstop Party may assign all
or any portion of its commitments hereunder until after the execution of
Definitive Financing Documentation (as

2

--------------------------------------------------------------------------------

defined below) on the Closing Date and any initial funding of the Exit Facility
on such date; provided that a Backstop Party shall be permitted to assign all or
a portion of its commitments hereunder to (i) another Backstop Party, (ii) its
affiliates and affiliated investment funds, (iii) any investment funds,
accounts, vehicles, or other entities that are managed, advised or sub-advised
by such Backstop Party, its affiliates or the same person as such Backstop Party
or its affiliates or (iv) any other person you agree to in writing in your sole
discretion (such an assignment, a “Permitted Assignment”).  Except in connection
with a Permitted Assignment, each Backstop Party shall retain exclusive control
over all rights and obligations with respect to its commitments, including all
rights with respect to consents, modifications, waivers and amendments, until
after the execution of Definitive Financing Documentation on the Closing Date
and any initial funding of such Facilities on the Closing Date has occurred.



Notwithstanding any other provision of this Commitment Letter to the contrary,
the Backstop Parties (or any of them) may, at their option, arrange for the
Definitive Financing Documentation to be executed as an initial lender by, and
the Backstop Commitment of some or all of the Backstop Parties to be funded by,
one or more financial institutions selected by the applicable Backstop Parties
and reasonably acceptable to the Debtors (the “Fronting Lender(s)”), in which
case the applicable Backstop Parties will acquire the applicable Term Loans
under the Exit Facility by assignment from the Fronting Lender(s) in accordance
with the assignment provisions of the Definitive Financing Documentation.



The rights and obligations of each of the Backstop Parties under this Commitment
Letter shall be several and not joint, and no failure of any Backstop Party to
comply with any of its obligations hereunder shall prejudice the rights of any
other Backstop Party; provided that no Backstop Party shall be required to fund
the commitment of another Backstop Party in the event such other Backstop Party
fails to do so (the “Breaching Party”), but may do so at its option (in its sole
and absolute discretion), in whole or in part, by executing Definitive Financing
Documentation in respect of such commitment, in which case such performing
Backstop Party shall be entitled to all or a proportionate share, as the case
may be, of the Exit Facility and related fees and put option premiums
(including, without limitation, the Put Option Premium (as defined below)) that
was previously paid or would otherwise be issued to the Breaching Party (and, if
previously paid, any such Breaching Party agrees to pay any such fee or premium
to the applicable Backstop Party on behalf of the Debtors); provided that, if no
Backstop Party funds the commitment of a Breaching Party on the Closing Date or
fails to execute Definitive Financing Documentation in form and substance
satisfactory to the Required Backstop Parties and each other Backstop Party (to
the extent the Definitive Financing Documents include any modifications or any
terms referred to in Section 8 hereof which require the prior written consent of
each Backstop Party) on the Closing Date, you shall be entitled to a refund of
all or a proportionate share, as the case may be, of the fees and put option
premiums (including, without limitation, the Put Option Premium (as defined
below)) that was previously paid or would otherwise be issued to the Breaching
Party. In the event that any Breaching Party fails to execute the Definitive
Financing Documentation on the Closing Date, fails to fund the initial Term
Loans in respect of its Term Loan Commitments on the Closing Date, or otherwise
fails to perform hereunder, the Debtors can enforce rights of money damages upon
such breach and any other remedies that may be available under law or equity.



3

--------------------------------------------------------------------------------

2.

Information

You hereby represent and warrant that (a) all written information, other than
(i) the Projections (as defined below), estimates, budgets and other forward
looking information and (ii) information of a general economic or
industry-specific nature (such written information other than as described in
the immediately preceding clauses (i) and (ii), the “Information”), that has
been or will be made available to us by you or any of your representatives on
your behalf at your discretion in connection herewith is or will be, when taken
as a whole after giving effect to all supplements and updates provided thereto,
when furnished, supplemented or updated, correct in all material respects and
does not or will not, when taken as a whole after giving effect to all
supplements and updates provided thereto, when furnished, supplemented or
updated, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (b) the financial projections (the “Projections”) that have been or
will be made available to us by you or on behalf of you or any of your
representatives on your behalf at your discretion in connection herewith
(including, without limitation, the financial projections annexed to the
disclosure statement with respect to the Plan) have been or will be prepared in
good faith based upon assumptions that are reasonably believed to be reasonable
at the time made and at the time the related Projections are made available to
us; it being understood that (x) the Projections are merely a prediction as to
future events and are not to be viewed as facts, (y) the Projections are subject
to significant uncertainties and contingencies, many of which are beyond your
control and (z) no assurance can be given that any particular Projection will be
realized and that actual results during the period or periods covered by any of
the Projections may differ significantly from the projected results and such
differences may be material.  You agree that if, at any time prior to the
execution of the Exit Facility, you become aware that any of the representations
in the preceding sentence would be incorrect in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement the Information and
the Projections, as applicable, so that such representations will be correct in
all material respects under those circumstances; provided that any such
supplementation shall cure any breach of such representations and warranties.
 You acknowledge for United States securities law purposes that any Backstop
Party may establish an information blocking device or “Information Barrier”
between, on the one hand, its and its affiliates’ (as such term is used in Rule
12b-2 under the Exchange Act) other affiliates, directors, officers, agents,
attorneys, accountants, financial or other advisors, members, equityholders,
partners and employees who, pursuant to such Information Barrier policy, are
permitted to receive confidential information or otherwise participate in
discussions concerning the transactions contemplated hereby, and, on the other
hand, such Backstop Party’s and its affiliates’ other affiliates, directors,
officers, employees, agents, attorneys, accountants, financial or other
advisors, members, equityholders, partners and employees.  You acknowledge the
potential existence of any Backstop Party’s Information Barrier.

3.

Put Option Premium

Based upon the expectations regarding confirmation of the Plan in accordance
with the Restructuring Support Agreement, as consideration for the commitments
and agreements of the Backstop Parties hereunder, the Debtors have paid or
caused to be paid on or prior to the execution of this Commitment Letter a
non-refundable (except as otherwise set forth herein) fee entitling the Debtors
to put to each Backstop Party the amount of the Exit Facility in the amount of
its Backstop

4

--------------------------------------------------------------------------------

Commitment at the option of the Debtors (the “Put Option Premium”) described in
the Term Sheet on the terms and subject to the conditions set forth therein,
which has been paid in cash to the Backstop Parties or their designees based
upon their Backstop Commitment percentages set forth on Schedule I hereto (each
such percentage, a “Backstop Commitment Percentage”); provided that a Breaching
Party shall forthwith refund to the Debtors in immediately available funds (and
for the avoidance of doubt, no later than 5 Business Days), any Put Option
Premium received by it if it fails to perform hereunder (including by failing to
fund any initial Term Loan requested in writing on the Closing Date or failing
to execute the Definitive Financing Documentation in form and substance
satisfactory to the Required Backstop Parties and each other Backstop Party (to
the extent the Definitive Financing Documents include any modifications or any
terms referred to in Section 8 hereof which require the prior written consent of
each Backstop Party) on the Closing Date).  The Put Option Premium is and has
been fully earned, is non-refundable and non-avoidable (except as otherwise set
forth herein herein) and has been paid by the Debtors free and clear of any
withholding or deduction for any applicable taxes or any other claim, setoff, or
reserve. The Backstop Parties and the Debtors hereto agree to treat, for federal
income tax purposes, the entry into the Backstop Commitments pursuant to this
Commitment Letter as the sale of a put option by the Backstop Parties to the
Debtors and the Put Option Premium as the sale price for such put option.
Backstop Parties and the Debtors shall not take any position or action
inconsistent with such treatment and/or characterization. The provisions for the
payment of the Put Option Premium provided herein are an integral part of the
transactions contemplated by this Commitment Letter, and without these
provisions the Backstop Parties would not have entered into this Commitment
Letter.

4.

Conditions

Each Backstop Party’s commitments and agreements hereunder are subject only to
the conditions precedent set forth in Section titled “Conditions Precedent to
Effectiveness on the Closing Date” and the Section titled “Conditions Precedent
to All Borrowings” set forth in the Term Sheet and the following conditions: (a)
the satisfaction of at least two (2) non-Affiliated Consenting First Lien
Creditors represented by Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”) that
collectively hold at least a majority of the aggregate Backstop Commitments held
by all such Backstop Parties (the “Required Backstop Parties”) with the form and
substance of the Definitive Financing Documentation that will be included in the
Plan Supplement; (b) all reasonable and documented out-of-pocket costs, fees,
expenses (including, without limitation, legal and financial advisory fees and
expenses) and other compensation payable to the Administrative Agent and the
Backstop Parties (including, without limitation, the Put Option Premium)
pursuant to this Commitment Letter or otherwise payable pursuant to the
Definitive Financing Documentation or the Restructuring Support Agreement shall
have been paid; (c) execution and delivery of definitive loan documents related
to the Exit Facility including, without limitation, a credit agreement,
guarantees, security agreements, pledge agreements, opinions of counsel,
officer’s certificates, certificates of good standings, corporate organizational
documents and other related definitive documents (collectively, the “Definitive
Financing Documentation”) that are consistent with the terms set forth in this
Commitment Letter and the Term Sheet (including the Documentation Principles)
and are otherwise acceptable to the Required Backstop Parties, each other
Backstop Party (to the extent the Definitive Financing Documents include any
modifications or any terms referred to in Section 8 hereof which require the
prior written consent of each Backstop Party)  and you, with such modifications
(i) as are required to incorporate

5

--------------------------------------------------------------------------------

administrative agency, operational and other ministerial administration
provisions customary for the Administrative Agent and reasonably acceptable to
the Required Backstop Parties and you and (ii) as are acceptable to the Required
Backstop Parties, each other Backstop Party (to the extent the Definitive
Financing Documents include any modifications or any terms referred to in
Section 8 hereof which require the prior written consent of each Backstop Party)
and you; (d) notwithstanding the foregoing, all documents and instruments
required to create and perfect the Administrative Agent’s first priority
security interest in the Collateral (free and clear of all liens, subject to
customary exclusions agreed to between the Borrower and the Required Backstop
Parties) shall have been executed (if applicable) and delivered and, if
applicable, be filed with the appropriate filing office, in each case, in form
and substance satisfactory to the Required Backstop Parties; provided that the
terms of the Definitive Facilities Documentation shall be in a form such that it
does not impair the availability of, and initial funding under, the Exit
Facility on the Closing Date if the conditions expressly in this Section 4 are
satisfied (it being understood that, to the extent any security interest in any
Collateral referred to in Exhibit A under the heading “Security” (other than to
the extent a lien on such Collateral may be perfected by the filing of a
financing statement under the Uniform Commercial Code (“UCC”) (solely to the
extent required in Exhibit A under the heading “Security”)) is not or cannot be
provided and/or perfected on the Closing Date after your use of commercially
reasonable efforts to do so, the provision and/or perfection of security
interests in such Collateral shall not constitute a condition precedent to the
availability of the Exit Facility on the Closing Date); (e) accuracy of
representations and warranties under the Restructuring Support Agreement and the
Definitive Financing Documentation in all material respects with the same effect
as though made on and as of such date, except in the case of any representation
and warranty which (i) expressly relates to a given date, such representation
and warranty shall be true and correct in all material respects as of the
respective date, (ii) is qualified by a materiality or material adverse effect
standard in which case such representation and warranty shall be true and
correct in all respects, or (iii) has been waived under the Restructuring
Support Agreement or the Definitive Financing Documentation, as applicable; (f)
no First Lien Creditor Termination Event, or any event that after notice or
passage of time or both would be a First Lien Creditor Termination Event, shall
have occurred under the Restructuring Support Agreement, in each case, unless
waived under the Restructuring Support Agreement; (g) the Debtors shall be in
compliance with the Restructuring Support Agreement in all material respects as
of the date upon which all conditions precedent herein and in the Restructuring
Support Agreement relating to the effectiveness of the Definitive Financing
Documentation are satisfied (the “Closing Date”) and the Borrower and each of
the Guarantors party to the Restructuring Support Agreement shall have satisfied
each of the conditions precedent to the Restructuring Transactions set forth in
the Restructuring Support Agreement, in each case, except to the extent such
compliance or conditions have been waived under the Restructuring Support
Agreement; and (h) the Restructuring Transactions shall have been consummated or
will be consummated substantially concurrently with the entry into the
Definitive Financing Documentation, to the extent required under the
Restructuring Support Agreement.



5.

Indemnification and Expenses

The Debtors agree, on a joint and several basis, to indemnify, hold harmless and
defend the Administrative Agent, the Backstop Parties, the Exit Lenders, their
respective affiliates and their respective directors, officers, employees,
attorneys, advisors, consultants, agents and other representatives (each, an
“Indemnified Person”) from and against any and all losses, claims,

6

--------------------------------------------------------------------------------

damages, expenses and liabilities, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter, the Exit Facility, the use of the proceeds thereof or any
claim, litigation, investigation or proceeding (a “Proceeding”) relating to any
of the foregoing, regardless of whether any Indemnified Person is a party
thereto, whether or not such Proceedings are brought by you, your equity
holders, affiliates, creditors or any other person, and to reimburse each
Indemnified Person promptly following receipt of a reasonably detailed invoice
for any reasonable and documented out-of-pocket legal expenses or other
reasonable and documented out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses (i) to the extent they are found by a
final, nonappealable judgment of a court of competent jurisdiction to arise
solely from the willful misconduct or gross negligence of or any material breach
of this Commitment Letter or the Restructuring Support Agreement by such
Indemnified Person or its controlled affiliates, directors, officers or
employees (collectively, the “Related Parties”), (ii) to the extent they arise
as a result of any dispute between or among Indemnified Persons that does not
involve an act or omission by the Debtors or (iii) such Indemnified Party’s or a
Related Party’s breach of its obligations under this Commitment Letter or the
Restructuring Support Agreement as determined in the final non-appealable
judgment of a court of competent jurisdiction.

In addition, the Borrower and the other Debtors shall pay (or cause to be paid)
(i) all reasonable, documented and invoiced out-of-pocket fees and expenses of
the Administrative Agent and the Backstop Parties (including but not limited to
the fees, charges and disbursements of (a) counsel for the Administrative Agent
and its affiliates, (b) Akin Gump, as counsel to certain of the Backstop
Parties, (c) local counsel in each relevant jurisdiction and any special counsel
deemed necessary or appropriate by the Administrative Agent, (d) local counsel
in each relevant jurisdiction and any special counsel deemed necessary or
appropriate by the Backstop Parties (including, but not limited to (1) Walkers,
as Cayman legal counsel, (2) Loyens & Loeff Luxembourg S.À R.L, as Luxembourg
legal counsel, and (3) Seward & Kissel LLP, as maritime counsel) and (e)
Houlihan Lokey Capital, Inc., as financial advisor to the Backstop Parties), in
each case, in connection with the preparation, due diligence, negotiation,
execution, delivery and administration of this Commitment Letter and the other
Definitive Financing Documentation or any amendments, modifications, consents,
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket fees and expenses (including the out-of-pocket cost
of any investigation or preparation) incurred by the Administrative Agent, any
other agent under the Definitive Financing Documentation or any Exit Lender in
connection with the enforcement or protection of its rights (including but not
limited to the fees, charges and disbursements of (a) counsel for the
Administrative Agent and its affiliates, (b) Akin Gump, as counsel to certain of
the Exit Lenders, (c) local counsel in each relevant jurisdiction and any
special counsel deemed necessary or appropriate by the Administrative Agent, (d)
local counsel in each relevant jurisdiction and any special counsel deemed
necessary or appropriate by the Exit Lenders (including, but not limited to (1)
Walkers, as Cayman legal counsel, (2) Loyens & Loeff Luxembourg S.À R.L, as
Luxembourg legal counsel, and (3) Seward & Kissel LLP, as maritime counsel) and
(e) Houlihan Lokey Capital, Inc., as financial advisor to the Exit Lenders,
pursuant to that certain Engagement Letter dated April 7, 2020).

7

--------------------------------------------------------------------------------

No Indemnified Person shall be liable (whether direct or indirect, in contract,
tort or otherwise) to the Borrower, the other Debtors or any of their
subsidiaries or any shareholder or creditors of the foregoing for or in
connection with the transactions contemplated hereby, except to the extent any
such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct. It is further agreed that each Backstop
Party shall only have liability to you (as opposed to any other person) and that
each Backstop Party shall be liable solely in respect of its own commitment to
the Exit Facility on a several, and not joint, basis with any other Backstop
Party. None of the Indemnified Persons, the Borrower or other Debtors, or their
respective directors, officers, employees, advisors, and agents shall be liable
for any indirect, special, punitive or consequential damages in connection with
this Commitment Letter, the Exit Facility or the transactions contemplated
hereby, provided that nothing contained in this sentence shall limit your
indemnity obligations to the extent set forth in this Section 5.

6.

Sharing of Information, Absence of Fiduciary Relationship, Affiliate Activities

You acknowledge that each Backstop Party (or an affiliate) may from time to time
effect transactions, for its own or its affiliates’ account or the account of
customers, and hold positions in loans, securities or options on loans or
securities of, or claims against, you, your affiliates and of other companies
that may be the subject of the transactions contemplated by this Commitment
Letter. In addition, each Backstop Party and its affiliates will not use
confidential information obtained from you or your affiliates or on your or
their behalf by virtue of the transactions contemplated hereby in connection
with the performance by such Backstop Party and its affiliates of services for
other companies or persons.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Backstop Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether the Backstop Parties have advised or are
advising you on other matters, (b) the Backstop Parties, on the one hand, and
you, on the other hand, have an arm’s-length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty to
you or your affiliates on the part of the Backstop Parties, and you waive, to
the fullest extent permitted by law, any claims you may have against any
Backstop Party for breach of duty or alleged breach of any fiduciary duty on the
part of the Backstop Parties and agree that no Backstop Party will have any
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on your behalf,
including equityholders, employees or creditors, in each case, in respect of any
of the transactions contemplated by this Commitment Letter, (c) you are capable
of evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter, and
you are responsible for making your own independent judgment with respect to the
transactions contemplated by this Commitment Letter and the process leading
thereto, (d) you have been advised that the Backstop Parties and their
respective affiliates are engaged in a broad range of transactions that may
involve interests that differ from your and your affiliates’ interests and that
the Backstop Parties and their respective affiliates have no obligation to
disclose such interests and transactions or confidential information obtained
from any other party to you and your affiliates, (e) you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (f) each Backstop Party has been, is, and will be acting solely as
a principal and, except as otherwise

8

--------------------------------------------------------------------------------

expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for you, or any of
your affiliates and (g) none of the Backstop Parties or their affiliates has any
obligation or duty (including any implied duty) to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein or in any other express writing executed and
delivered by such Backstop Party and you or any such affiliate.

Additionally, you acknowledge and agree that none of the Backstop Parties is
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. You shall consult with your own advisors concerning such
matters and shall be responsible for making your own independent investigation
and appraisal of the transactions contemplated by this Commitment Letter, and
the Backstop Parties shall not have any responsibility or liability to you with
respect thereto. Any review by the Backstop Parties of the transactions
contemplated by this Commitment Letter or other matters relating thereto will be
performed solely for the benefit of the Backstop Parties and shall not be on
behalf of you or any of your affiliates.

7.

Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor any of its terms or substance shall be disclosed by
you, directly or indirectly, to any other person except (a) to you and your
officers, directors, employees, members, partners, stockholders, attorneys,
accountants, agents and advisors, in each case, on a confidential and
need-to-know basis, (b) to the extent required in any legal, judicial or
administrative proceeding or any other compulsory process or as otherwise
required by law or regulation, including, without limitation, any order of the
Bankruptcy Court (in which case you agree, to the extent reasonably practical
and permitted by law, to inform us promptly in advance thereof), (c) in the
Plan, in the Disclosure Statement or in a Bankruptcy Court filing in connection
with the transactions contemplated hereunder or under the Restructuring Support
Agreement, (d) in connection with any public filing requirement you are legally
obligated to satisfy, (e) to any ratings agency reasonably approved by the
Required Backstop Parties, on a confidential basis, in connection with obtaining
a rating for the Exit Facility, (f) to the United States Trustee, the official
committee of unsecured creditors or any other official committee formed in the
Chapter 11 Cases and each of their legal counsel, independent auditors,
professionals and other experts or agents who are informed of the confidential
nature of such information and agree to be bound by confidentiality and use
restrictions set forth in this Section 7, (g) in connection with the exercise of
any remedies hereunder or in any suit, action or proceeding relating to this
Commitment Letter, the Exit Facility or any transaction related thereto and (h)
to the extent such information becomes publicly available other than as a result
of a breach of this paragraph.

8.

Miscellaneous

This Commitment Letter shall not be assignable by you without the prior written
consent of each Backstop Party (which consent shall not be unreasonably
withheld, delayed or conditioned) and any purported assignment without such
consent shall be null and void.  This Commitment Letter is intended to be solely
for the benefit of the parties hereto, the Administrative Agent and the
Indemnified Persons, and is not intended to and does not confer any benefits
upon, or create any rights in favor of, any person other than the parties
hereto, the Administrative Agent and the

9

--------------------------------------------------------------------------------

Indemnified Persons to the extent expressly set forth herein; provided, however
that any Backstop Party may assign its Backstop Commitment (in whole or in part)
pursuant to a Permitted Assignment as set forth in Section 1 above. The Backstop
Parties reserve the right to (i) employ the services of their respective
affiliates in providing services contemplated hereby, and to satisfy their
obligations hereunder through, or assign their rights and obligations hereunder
(including their respective Backstop Commitments), to one or more of their
respective affiliates, their affiliated investment funds, separate accounts
within their control or which are managed or controlled by the same person or
its affiliates or investment funds under their or their respective affiliates’
management or which are managed or controlled by the same person or its
affiliates (collectively, “Backstop Party Affiliates”), and to (ii) allocate, in
whole or in part, to their respective Backstop Party Affiliates certain fees or
put option premiums (including, without limitation, the Put Option Premium)
payable to the Backstop Parties in such manner as such Backstop Parties and
their respective Backstop Party Affiliates may agree in their sole discretion;
provided that, no delegation or assignment to a Backstop Party Affiliate shall
relieve such Backstop Party from its obligations hereunder to the extent that
any Backstop Party Affiliate fails to satisfy its Backstop Commitment hereunder
at the time required.

This Commitment Letter may be amended, restated, modified, changed,
supplemented, waived or altered only by a written instrument signed by the
Debtors and the Required Backstop Parties; provided, however, that the prior
written consent of each affected Backstop Party  as of such date of amendment,
restatement, modification, change, supplement, waiver or alteration shall be
required for any amendment, restatement, modification, change, supplement,
waiver or alteration to this Commitment Letter, the Restructuring Support
Agreement or any other Definitive Document that would, directly or indirectly:
(i) modify such Backstop Party’s Backstop Commitment Percentage, the amount of
the Backstop Commitment applicable to such Backstop Party or the Permitted
Assignment or Commitment Reallocation provisions set forth in Section 1 hereof,
(ii) modify the amount of upfront, unused and other fees or put option premium
(including, without limitation, the Put Option Premium) owed to such Backstop
Party, (iii) modify any of its rights to receive amounts under Section 3 and
Section 5, (iv) modify the amount of the aggregate Backstop Commitments, the
principal amount, interest rate, call provisions, term, availability period,
security or priority of the Term Loans, or the date of expiration of the
Backstop Commitment, in each case, as set forth in the Term Sheet, (v) result in
the Term Loans being capable of being borrowed by an entity other than an entity
formed in the Cayman Islands or result in the Term Loans not being transferrable
without the consent of the Borrower or any other person other than the
Administrative Agent, (vi) result in the obligations of each Backstop Party
under this Commitment Letter or any Exit Lender being joint and not several,
(vii) have a material, disproportionate and adverse effect on such Backstop
Party (as compared to other Backstop Parties) or (viii) amend, change or alter
the definition of “Required Backstop Parties” (including, for the avoidance of
doubt, due to a change in the definition of “Required Backstop Parties”).
 Notwithstanding the foregoing, Schedule I shall be revised as necessary without
requiring a written instrument signed by the Debtors and the Required Backstop
Parties to reflect changes in the composition of the Backstop Parties and the
Backstop Commitment Percentages as a result of transfers permitted in accordance
with the terms and conditions of this Commitment Letter, and no such revisions
shall give rise to any termination right or allow the Backstop Parties to fail
to close the transactions contemplated by this Commitment Letter; provided, each
Backstop Party shall receive a revised copy of Schedule I. No delay on the part
of any Backstop Party in exercising any right, power or privilege pursuant to
this Commitment Letter will operate as a waiver thereof,

10

--------------------------------------------------------------------------------

nor will any waiver on the part of any Backstop Party of any right, power or
privilege pursuant to this Commitment Letter, nor will any single or partial
exercise of any right, power or privilege pursuant to this Commitment Letter,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Commitment Letter. Any proposed
amendment, restatement, modification, change, alteration, supplement or waiver
that does not comply with this paragraph shall be ineffective and void ab
initio.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile or electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof. The
words “execution,” “signed,” “signature,” and words of like import in this
Commitment Letter shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, and any other similar state laws based on the Uniform
Electronic Transactions Act. This Commitment Letter (and the agreements
referenced in this Commitment Letter including the Restructuring Support
Agreement) set forth the entire understanding of the parties with respect to the
Exit Facility, and replace and supersede all prior agreements and understandings
(written or oral) related to the subject matter hereof other than as set forth
in the Restructuring Support Agreement. THIS COMMITMENT LETTER MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 THIS COMMITMENT LETTER IS TO BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

Prior to the commencement of the Chapter 11 Cases, you and we agree to bring any
action or proceeding in respect of any claim arising out of or related to this
Commitment Letter in the United States federal district courts located in New
York, New York (or if the federal district courts do not have jurisdiction, then
the state courts located in New York, New York), and any appellate court from
any thereof, and solely in connection with claims arising under this Commitment
Letter: (i) irrevocably submit to the exclusive jurisdiction of the federal
court or state court, as applicable; (ii) waive any objection to laying venue in
any such action or proceeding in the federal court or state court, as
applicable; and (iii) waive any objection that the federal court or state court,
as applicable, is an inconvenient forum or does not have jurisdiction over any
party hereto. Notwithstanding the foregoing, upon the commencement of the
Chapter 11 Cases, you and we agree to bring any action or proceeding in respect
of any claim arising out of or related to this Commitment Letter, to the extent
possible, in the Bankruptcy Court and solely in connection with claims arising
under this Commitment Letter: (x) irrevocably submit to the exclusive
jurisdiction of the Bankruptcy Court; (y) waive any objection to laying venue in
any such action or proceeding in the Bankruptcy Court; and (z) waive any
objection that the Bankruptcy Court is an inconvenient forum or does not have
jurisdiction over such party.

11

--------------------------------------------------------------------------------

Each of the Backstop Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Debtors, which information includes
names, addresses, tax identification numbers and other information that will
allow such Backstop Party and each Lender to identify the Debtors in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for the Backstop Parties and each Lender.

The indemnification, expense reimbursement, jurisdiction, confidentiality,
governing law, sharing of information, no agency or fiduciary duty, waiver of
jury trial, service of process and venue provisions contained herein shall
remain in full force and effect regardless of whether the Definitive Financing
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the Backstop Commitments; provided that
(i) your obligations under this Commitment Letter (other than your obligations
with respect to indemnification in Section 5 and confidentiality in Section 7
hereof) shall automatically terminate and be superseded by the provisions of the
Definitive Financing Documentation upon the execution and delivery thereof, and
you shall automatically be released from all liability in connection therewith
at such time, in each case, to the extent the Definitive Financing Documentation
has comparable provisions with comparable coverage and (ii) the Backstop
Parties’ obligations under this Commitment Letter shall automatically terminate
and be superseded by the provisions of the Definitive Financing Documentation
upon the Closing Date.

You and we hereby agree that this Commitment Letter is a binding and enforceable
agreement with respect to the subject matter herein; it being acknowledged and
agreed that the funding of the Exit Facility is subject to the conditions
specified herein, including obtaining all relevant Bankruptcy Court approvals as
specified in Section 4(a) hereof, and the execution and delivery of the
Definitive Financing Documentation by the parties hereto in a manner consistent
with this Commitment Letter. Each of the Backstop Parties and you will use their
commercially reasonable efforts to promptly prepare, negotiate and finalize the
Definitive Financing Documentation as contemplated by this Commitment Letter.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter by returning to us (or our
counsel) executed counterparts of this Commitment Letter and payment of the Put
Option Premium no later than 11:59 p.m. New York City time, on October 30, 2020.
This offer will automatically expire if we have not received such executed
counterparts and the Put Option Premium in accordance with the preceding
sentence.  In addition, the commitment and agreements of the Backstop Parties
hereunder and the put rights of the Debtor shall expire (the date of such
expiration, the “Termination Date”) automatically upon the occurrence of any of
the following: (a) May 30, 2021, and (b) the Restructuring Support Agreement
shall have been terminated by the Backstop Parties in accordance with its terms,
unless prior to such time, the Closing Date shall have occurred and the Debtors
shall have paid to the Backstop Parties and the Administrative Agent all fees
and put option premiums (including, without limitation, the Put Option Premium)
that are specified in the Commitment Letter or the Restructuring Support
Agreement on or prior to the Closing Date. The Debtors acknowledge and agree,
and shall not dispute that, any termination (or notice thereof) by any Backstop
Party of this Commitment Letter shall not be a violation of the automatic stay
of section 362 of the Bankruptcy

12

--------------------------------------------------------------------------------

Code (and the Debtors hereby waive, to the greatest extent possible, the
applicability of the automatic stay to the giving of such notice).



[Remainder of this page intentionally left blank]



13

--------------------------------------------------------------------------------

[Backstop Parties Signature Pages Redacted]







--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

PACIFIC DRILLING S.A.

PACIFIC BORA LTD.

PACIFIC DRILLING COMPANY LIMITED

PACIFIC DRILLING FINANCE S.À R.L.

PACIFIC DRILLING LIMITED

PACIFIC DRILLING NIGERIA LIMITED

PACIFIC DRILLING OPERATIONS LIMITED

PACIFIC DRILLING OPERATIONS, INC.

PACIFIC DRILLING V LIMITED

PACIFIC DRILLING VII LIMITED

PACIFIC DRILLING, INC.

PACIFIC DRILLING, LLC

PACIFIC DRILLSHIP S.À R.L.

PACIFIC MISTRAL LTD.

PACIFIC SANTA ANA LIMITED

PACIFIC SCIROCCO LTD.

PACIFIC SHARAV KORLÁTOLT FELELŐSSÉGŰ TÁRSASÁG

PACIFIC SHARAV S.À R.L.

By:/s/ Bernie G. Wolford Jr.
Name: Bernie G. Wolford Jr.
Title: Authorized Representative





PACIFIC DRILLING HOLDING (GIBRALTAR) LTD.





By:/s/ Bernie G. Wolford Jr.
Name: Bernie G. Wolford Jr.
Title: Director



In the presence of a witness:





By:/s/ Kathleen Gehlhausen

Name: Kathleen Gehlhausen

Title: Sr. Corporate Paralegal

Address: 11700 Katy Fwy Ste 175, Houston, TX





[Signature Page to Exit Backstop Commitment Letter]

--------------------------------------------------------------------------------

SCHEDULE I



COMMITMENTS



[Attached.]





--------------------------------------------------------------------------------

[Schedule I Redacted]











--------------------------------------------------------------------------------

Exhibit A



EXIT FACILITY TERM SHEET



Pacific Drilling S.A.
$80,000,000 Delayed-Draw Term Loan Facility
Summary of Principal Terms and Conditions1

Borrower:

Pacific Drilling Company Limited, a company incorporated in the Cayman Islands
(in such capacity, the “Borrower”).

Administrative Agent:

A financial institution reasonably acceptable to the Required Backstop Parties,
chosen after consultation with the Borrower (in its capacity as administrative
agent under the Exit Facility, the “Administrative Agent”).

Lenders:

The Backstop Parties and any other Consenting First Lien Creditors of record as
of the Record Date who agree to participate as lenders (the “Exit Lenders”).

Exit Facility:

A senior secured delayed-draw term loan credit facility (the “Exit Facility”,
and the loans thereunder, the “Term Loans”) in an aggregate principal amount of
$80,000,000.

Funding:

Funding of the Term Loans shall be subject to fronting/seasoning by an
institution reasonably acceptable to the Required Backstop Parties, which
institution may include the Administrative Agent.  All such fronting/seasoning
fees shall be payable by the Borrower.

Incremental Facilities:

The Exit Facility will permit the Borrower to add one or more incremental term
loan facilities to the Exit Facility and/or increase the Exit Facility (each, an
“Incremental Facility”); provided that (i) the Incremental Facilities do not
exceed $50 million in the aggregate, (ii) any Incremental Facility will rank
pari passu with the Exit Facility in right of payment, (iii) any Incremental
Facility will be secured by the Collateral on a pari passu basis with the
existing Term Loans, (iv) any Incremental Facility shall be on the same terms
(including maturity date and interest rates but excluding any fees payable in
connection therewith) and pursuant to the same documentation (other than the
amendment evidencing such Incremental Facility) applicable to the Exit Facility
and (v) any



1 All capitalized terms used but not defined herein shall have the meaning given
them in the Commitment Letter to which this Term Sheet is attached.



--------------------------------------------------------------------------------

Incremental Facility may be offered to third party lenders but shall first be
offered to any then-existing Exit Lenders on a pro rata basis.

Maturity Date:

The Exit Facility will mature on the date that is five (5) years after the
establishment of the Exit Facility on the Plan Effective Date, subject to
satisfaction (or waiver) of the conditions precedent (the “Closing Date”).

Amortization:

None.

Purpose and Availability:

The proceeds of the Term Loans will be used for working capital, general
corporate purposes and other transactions not prohibited by the Definitive
Financing Documentation. The Exit Facility will be available to be drawn after
the Closing Date through 18 months following the Closing Date, in a minimum
principal amount per drawing of the lesser of (x) $25,000,000 or (y) the
remaining unfunded amount of Term Loans. Amounts repaid or prepaid under the
Exit Facility may not be reborrowed; provided that the repayment of a Term Loan
shall not terminate the commitments in respect of the undrawn Term Loans.

Interest Rates and Fees:

As set forth on Annex A hereto.

Default Rate:

During the continuance of a payment or bankruptcy event of default, with respect
to overdue principal, at the applicable interest rate plus 2.00% per annum, and
with respect to any other overdue amount (including overdue interest), at the
interest rate applicable to Term Loans plus 2.00% per annum, which, in each
case, shall be payable on demand.

Documentation Principles:

The Exit Facility is to be documented by a new first lien senior secured delayed
draw term loan credit agreement and other guarantee, security and other relevant
documentation reflecting the terms and provisions set forth in this Term Sheet,
subject to changes to be mutually agreed upon between the Borrower and the
Required Backstop Parties that give due regard to the operational and strategic
requirements of the Borrower in light of its size, capital structure, industry,
business, business practices and locations; provided, that (a) the Exit Facility
shall contain terms and provisions that are consistent with other senior
secured, first-out credit facilities with no other priming or “inside maturity”
debt in the capital structure, and (b) “Material Adverse Effect” (or any similar
term) shall include a COVID-19 carve out solely for purposes of a “Material
Adverse Effect” condition precedent to closing the Exit Facility and a

A-2



--------------------------------------------------------------------------------

“Material Adverse Effect” condition precedent to funding any Term Loans
(collectively, the “Documentation Principles”).

Guarantees:

All obligations of the Borrower (the “Borrower Obligations”) under the Exit
Facility will be unconditionally guaranteed jointly and severally on a senior
secured basis (the “Guarantees”) by subsidiaries of the Borrower to be agreed
with the Required Backstop Parties (collectively, the “Guarantors” and, together
with the Borrower, the “Loan Parties” and, each individually, a “Loan Party”).



Notwithstanding the foregoing, subsidiaries may be excluded from the guarantee
requirements in circumstances where the Borrower and the Required Backstop
Parties reasonably agree that the cost of providing such a guarantee is
excessive in relation to the value afforded thereby.

Security:

The Borrower Obligations and the Guarantees will be secured by: (a) a perfected
first priority (subject to permitted liens) pledge of 100% of the capital stock
or other membership or partnership equity ownership or profit interests owned by
the Borrower and each other Guarantor in any wholly-owned first tier subsidiary
(provided that such pledge would not result in material adverse tax consequences
as determined by the Borrower and the Required Backstop Parties); and (b) a
perfected first priority (subject to permitted liens) security interest in
substantially all tangible and intangible personal property of the Borrower and
each Guarantor (including but not limited to accounts, inventory, vessels,
equipment, general intangibles (including contract rights), deposit and
securities accounts, other investment property, intellectual property,
intercompany notes and all products and proceeds of the foregoing, but excluding
certain customary exceptions to be agreed) (the items described in clauses (a)
and (b) above, collectively, the “Collateral”); subject to customary exclusions
agreed to between the Borrower and the Required Backstop Parties.  No security
interest shall be required in any leased or fee-owned real property of the
Borrower or any Guarantor with a fair market value less than $5 million , with
fair market value of a leased property being calculated by the discount, if any,
represented by the rental rate of the lease as compared to the market rate of
the lease over the remaining life of the lease, as calculated by the Borrower in
good faith.



All the above-described pledges and security interests shall be created on terms
(including with respect to excluded assets, perfection requirements and
materiality thresholds), and pursuant to documentation to be set forth in the
Definitive Financing Documentation; and none of the Collateral shall be subject
to other

A-3



--------------------------------------------------------------------------------

pledges and security interests (except permitted liens and other exceptions to
be set forth in the Definitive Financing Documentation).

Voluntary Prepayments:

Voluntary prepayments of the Term Loans will be permitted at any time in minimum
principal amounts to be agreed upon, without premium or penalty, other than the
Call Protection Provision (as defined below). Once a Term Loan has been prepaid,
such Term Loan may not be reborrowed; provided that the repayment of a Term Loan
shall not terminate the commitments in respect of the undrawn portion of the
Term Loans.

All voluntary prepayments of the Term Loans shall be applied as directed by the
Borrower.

Any voluntary prepayments of the Term Loans (or mandatory prepayment thereof
with the proceeds of the incurrence of any indebtedness) will be subject to the
“prepayment” premium (expressed as a percentage of the outstanding principal
amount of the Term Loans so prepaid) set forth below opposite the relevant
period from the Closing Date:



Period:

Percentage:



Year 1:

101%



Thereafter:

No premium



The foregoing “prepayment” premium is referred to herein as the “Call Protection
Provision”.

Mandatory Prepayments:

Usual and customary for facilities of this type, in accordance with
Documentation Principles.

Representations and Warranties:

Usual and customary for facilities of this type, in accordance with
Documentation Principles and subject (to the extent applicable) to customary
qualifications and limitations for materiality to be provided in the Definitive
Financing Documentation.

Conditions Precedent to Effectiveness on the Closing Date:

As set forth in Section 4 of the Commitment Letter.  Additionally:

Payment of customary fees invoiced two (2) business days prior to closing.

Compliance with applicable “know your customer” rules and regulations to the
extent requested 5 business days prior to closing.

A-4



--------------------------------------------------------------------------------

“No Material Adverse Effect”, subject to a COVID-19 carve out.

Satisfaction of all conditions to the consummation of the restructuring
transactions in accordance with the Plan and the terms of the Restructuring
Support Agreement and the Commitment Letter.

Confirmation Order approving the Exit Facility.

Conditions Precedent to All Borrowings:

The making of each extension of credit under the Exit Facility after the Closing
Date shall be conditioned upon (a) delivery of a customary borrowing notice, (b)
the accuracy of representations and warranties in all material respects and (c)
the absence of defaults or events of default at the time of, or immediately
after giving effect to the making of, such extension of credit.

Affirmative Covenants:

Usual and customary for facilities of this type, in accordance with
Documentation Principles and to include customary exceptions and baskets to be
agreed, including delivery of annual audited financial statements within one
hundred twenty (120) days (or such later date as approved by the Administrative
Agent) from the end of each fiscal year to be agreed and delivery of unaudited
quarterly financial statements within sixty (60) days (or such later date as
approved by the Administrative Agent) after the end of the first three fiscal
quarters of each year.

Negative Covenants:

Usual and customary for facilities of this type, in accordance with
Documentation Principles and to include customary exceptions and baskets to be
agreed.

Financial Covenant:

None.

Events of Default:

Usual and customary for facilities of this type, in accordance with
Documentation Principles and subject to customary grace or cure periods to be
agreed.

Voting:

Usual and customary for facilities of this type, in accordance with
Documentation Principles, provided that (a) the consent of each Exit Lender
directly and adversely affected thereby shall be required with respect to (i)
increases in the Term Loan Commitment of such Exit Lender, (ii) reductions of
principal, interest or fees (including upfront, unused and other fees) owed to
such Exit Lender, (iii) extensions of final maturity or the due date of any
principal, interest or fee payment, (iv) amendments to voting percentages or to
the “waterfall” provision that would change the pro rata sharing of payments,
(v) amendments to the provisions relating to assignments and participation, (vi)
the nature of the obligations of the Lenders as being several and not joint and
(vii) the currency of the Term Loans and required payments thereof and (b) the
consent of each Exit

A-5



--------------------------------------------------------------------------------

Lender shall be required with respect to a release of all or substantially all
of the value of the guarantees made by the Guarantors or a release or
subordination of any liens securing the Delayed-Draw Term Loans on all or
substantially all of the Collateral.

Assignments and Participations:

Usual and customary for facilities of this type; provided that (i) funded Term
Loans shall be freely assignable by the Exit Lenders to qualified institutional
buyers without the consent of the Borrower or any other person other than the
Administrative Agent and (ii) commitments to fund unfunded Term Loans will be
subject to customary Disqualified Lender and Borrower consent provisions.

Cost and Yield Protection:

Usual and customary for facilities of this type, in accordance with
Documentation Principles.

Expenses and Indemnification:

Usual and customary for facilities of this type, in accordance with
Documentation Principles.

Governing Law and Forum:

New York.



A-6



--------------------------------------------------------------------------------

Annex A

Interest Rate:

The interest rate under the Exit Facility will be 12.0% per annum payable in
kind, quarterly in arrears, on the last day of each fiscal quarter (commencing
with the first full fiscal quarter ending after the initial drawing after the
Closing Date) and on the applicable maturity date.

Exit Facility Put Option Premium:

The Borrower shall pay the Put Option Premium of 5.0% of each Backstop Party’s
Backstop Commitment, payable in cash to the Backstop Parties on or prior to the
effective date of the Commitment Letter.

Exit Facility Upfront Fee:

The Borrower shall pay an upfront fee of 2.0% on the committed amount of the
Exit Facility, payable in cash to each Exit Lender on a pro rata basis in
accordance with the amount of each such Exit Lender’s commitment on the Closing
Date.

Exit Facility Unused Fee:

The Borrower shall pay an unused fee of 1.0% per annum on the daily average
unused portion of the Exit Facility, payable quarterly in arrears in cash on the
last day of each fiscal quarter (commencing with the first full fiscal quarter
ending after the Closing Date), with the final payment being on the date that
the Exit Facility is fully drawn. Such fees shall be distributed to the Exit
Lenders holding commitments under the Exit Facility pro rata in accordance with
the amount of each such Exit Lender’s commitment, with exceptions for defaulting
Exit Lenders.









--------------------------------------------------------------------------------